Citation Nr: 0709504	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-25 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a swollen left 
testicle and a left inguinal hernia, status post 
herniorrhaphy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a left leg condition, a left knee 
disability, and for a swollen left testicle and a left 
inguinal hernia, status post herniorrhaphy.

The issues of entitlement to service connection for a left 
knee disability, and for a swollen left testicle and a left 
inguinal hernia, status post herniorrhaphy are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's left leg condition (mass on the lower left 
thigh) first manifested many years after service and is not 
related to his service or to any aspect thereof.


CONCLUSION OF LAW

A left leg condition (mass on the lower left thigh) was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
malignant tumors, will be rebuttably presumed if it 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  The mass 
behind the veteran's lower left thigh, however, has been 
determined to be non-malignant.  Therefore, he is not 
eligible for consideration for presumptive service connection 
for this condition.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran contends that the mass on his lower left thigh 
had its clinical onset during his period of active service.  
Specifically, he points to treatment records dated in January 
1973 which demonstrate that he was seen for a muscle cramp in 
his left leg.  Examination at that time revealed tenderness 
at the neck of the gastrocnemius muscle, or the calf muscle.  
There was no evidence of a mass, or swelling of the left 
thigh.  The remainder of the veteran's service medical 
records demonstrates treatment for a left knee disability, 
for which the veteran has a separate pending claim for 
service connection, but is otherwise negative for complaints 
or treatment related to the left leg.  On examination in 
April 1973, prior to his separation from service, no 
abnormalities of the left leg, including a mass on the lower 
left thigh, were found.  As no abnormality was found on 
separation from service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The first post-service clinical evidence 
relating to a left thigh mass is dated in January 2003, many 
years after the veteran's separation from service.  The 
January 2003 record of treatment shows that the mass, which 
reportedly had existed for "several years," measured 41 
centimeters in circumference, and was noted to cover a 
"fairly wide area."  Physical examination revealed a soft 
and tender mass that extended into the hamstring area.  The 
assessment was rule out sarcoma, lipoma, or Baker's cyst.  
The veteran was referred for a surgical consultation in order 
to ascertain whether excision of the mass was indicated, and 
was placed on limited work profile related to the mass.  An 
MRI study conducted in February 2003 identified no lesions.  
On surgical consultation in March 2003, excision was not 
recommended.  It was alternatively recommended that the 
veteran be seen monthly for follow up.  Subsequent treatment 
records show continued follow up of the veteran's left thigh 
mass.  At no time, however, did any treating physician relate 
the veteran's left thigh mass to his period of active 
service, including to muscle cramping of the calf in January 
1973.

While the veteran reported that the mass on his left thigh 
had existed for several years prior to receiving treatment in 
January 2003, the first post-service clinical evidence 
demonstrating treatment for a mass on the left thigh is dated 
in January 2003, approximately 30 years after the veteran's 
separation from service.  Given the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment following separation from service, and this 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints regarding a left lower thigh condition, 
including a mass.  As there is no evidence of treatment for 
or complaints of a lower left thigh mass during service, the 
Board finds that a VA examination is not required in this 
case.  Finally, there is no probative evidence in this case 
establishing a medical nexus between military service, and 
the veteran's left thigh mass.  Thus, service connection for 
a left leg condition (mass on the lower left thigh) is not 
warranted.

The Board has considered the veteran's assertions that his 
left thigh mass is related to his active service.  However, 
to the extent that the veteran relates his current diagnosis 
of lower left thigh mass to symptoms in service, his opinion 
is not probative.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left thigh mass first manifested many years 
after his period of active service and is not related to any 
incident therein.  As the preponderance of the evidence is 
against the  claim for service connection, the "benefit of 
the doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, March 
2003, August 2003, February 2004, January 2006; a rating 
decision in March 2003; and a statement of the case in 
September 2003.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.  The veteran received 
additional notice in March 2006.  However, the Board finds 
that issuance of an additional supplemental statement of the 
case is not required because no additional evidence has been 
received subsequent to the issuance of the January 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a left leg condition (mass on the 
lower left thigh) is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a left knee 
disability and a swollen left testicle and a left inguinal 
hernia, status post herniorrhaphy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

With regard to the claim for service connection for a left 
knee disability, the veteran's service medical records 
demonstrate that in March 1972 he was seen for complaints of 
left knee pain that had persisted for the past 7 to 8 months, 
and had increased in severity in the past two months.  It was 
noted that he had apparently injured his left knee 
approximately 8 months earlier, during basic training, but 
had refused an orthopedic consultation at that time.  
Physical examination revealed a stable joint with prepatella 
bursal swelling.  He was referred for an orthopedic 
consultation.  Records of such consultation, however, are not 
in the veteran's claims folder.  Post-service clinical 
records dated in August 2002 show that the veteran complained 
of left knee pain.  X-ray examination demonstrated mild 
osteoarthritis.  Subsequent records show continued treatment 
for left knee pain.  The veteran was scheduled for a VA 
examination in March 2003.  He did not report to the 
examination, however, because he is currently incarcerated.  
The Board finds that the veteran's failure to appear for the 
March 2003 examination was for good cause.  As his failure to 
appear was for good cause, and because an examiner has not 
yet opined as to whether his current left knee disability is 
related to his left knee problems in service, and such a 
relationship is unclear to the Board, the Board finds that a 
remand for the rescheduling of an examination and opinion 
addressing this issue is necessary.

With regard to the claim for service connection for a swollen 
left testicle and a left inguinal hernia, status post 
herniorrhaphy, the veteran's service medical records reflect 
that he reported to sick call in August 1971 with complaints 
of a swollen, painful left testicle that had persisted for 
the past two weeks.  The record notes that the veteran had 
initially reported to the emergency room with complaints of 
left testicular pain two weeks before.  Physical examination 
revealed a sore, swollen left testicle with a small 
hydrocele.  He was treated with scrotal support.  On follow 
up one week later, the veteran still had some swelling and 
tenderness of the left testicle.  The assessment was rule out 
epididymitis.  He was advised to return for follow up two 
weeks later.  There are no further service medical records 
which demonstrate that the veteran did return for follow up, 
and no further treatment records related to complaints of 
left testicular pain or swelling.  Post-service medical 
records demonstrate that the veteran underwent herniorrhaphy 
for a left inguinal hernia in April 1994.  Additionally, 
clinical records dated in February 2004 show that the veteran 
"still" had a swollen left testicle.  Physical examination 
revealed a possible small varicocele.  The assessment was 
"possible old left varicocele, presently stable."  There 
are no subsequent treatment records related to complaints of 
left testicular pain.  The veteran was scheduled for a VA 
examination in March 2003.  He did not report to the 
examination, however, because he is currently incarcerated.  
The Board finds that the veteran's failure to appear for the 
March 2003 examination was for good cause.  As his failure to 
appear was for good cause, and because an examiner has not 
yet opined as to whether his current swelling of the left 
testicle is related to his left testicular problems in 
service, and such a relationship is unclear to the Board, the 
Board finds that a remand for the rescheduling of an 
examination and opinion addressing this issue is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
left knee disability.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (a 50 
percent probability or greater) that 
the veteran's left knee disability is 
related to his period of active 
service, including, specifically, 
treatment records related to the left 
knee in March 1972.

If examination of the veteran at a VA 
facility is not feasible, request the 
medical personnel at the detention 
facility where the veteran is being 
held to examine the veteran and provide 
an opinion as to whether it is as 
likely as not (a 50 percent probability 
or greater) that:  "The veteran's mild 
osteoarthritis and limited range of 
motion of the left knee, diagnosed in 
August 2002, is related to a single 
record of March 1972 in-service 
complaints of left knee pain that had 
persisted for the past 7 to 8 months, 
and had increased in severity in the 
past two months."  

The examiner should consider the 
following information in rendering the 
opinion:  the veteran reportedly 
injured his left knee approximately 8 
months prior to being seen at sick call 
in March 1972, during basic training, 
but had refused an orthopedic 
consultation at that time.  Physical 
examination in March 1972 revealed a 
stable joint with prepatella bursal 
swelling.  He was referred for an 
orthopedic consultation.  Records of 
such consultation, however, are not in 
the veteran's claims folder.  The first 
post-service clinical evidence of 
treatment for or complaints of left 
knee pain are dated in August 2002.  At 
that time, the veteran complained of 
left knee pain.  X-ray examination 
demonstrated mild osteoarthritis.  
Subsequent records show continued 
treatment for left knee pain.  

2.  Schedule the veteran for a 
genitourinary examination for the 
purpose of ascertaining the etiology of 
his swollen left testicle and left 
inguinal hernia, status post 
herniorrhaphy.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (a 50 
percent probability or greater) that 
the veteran's swollen left testicle and 
left inguinal hernia, status post 
herniorrhaphy are related to his period 
of active service, including, 
specifically, treatment records related 
to testicular pain dated in August 
1971.

If examination of the veteran at a VA 
facility is not feasible, request the 
medical personnel at the detention 
facility where the veteran is being 
held to examine the veteran and provide 
an opinion as to whether it is as 
likely as not (a 50 percent probability 
or greater) that:  "The veteran's left 
inguinal hernia, status post 
herniorrhaphy, conducted in April 1994, 
and (still) swollen left testicle with 
possible old left varicocele, diagnosed 
in February 2004, are related to August 
1971 in-service complaints of a 
swollen, painful left testicle with a 
small hydrocele."

The examiner should consider the 
following information in rendering the 
opinion:  Service medical records dated 
in August 1971 reflect that the veteran 
reported to sick call with complaints 
of a swollen, painful left testicle 
that had persisted for the past two 
weeks, when the veteran had initially 
reported to the emergency room with 
complaints of left testicular pain.  
Physical examination revealed a sore, 
swollen left testicle with a small 
hydrocele.  He was treated with scrotal 
support.  On follow up one week later, 
the veteran still had some swelling and 
tenderness of the left testicle.  The 
assessment was rule out epididymitis.  
He was advised to return for follow up 
two weeks later.  There are no further 
service medical records which 
demonstrate that the veteran did return 
for follow up, and no further treatment 
records related to complaints of left 
testicular pain or swelling.  The first 
post-service clinical evidence of 
related treatment or complaints is 
dated in April 1994, at which time the 
veteran underwent herniorrhaphy for a 
left inguinal hernia.  The first post-
service clinical evidence demonstrating 
a swollen left testicle is dated in 
February 2004, at which time it was 
shown that the veteran "still" had a 
swollen left testicle.  Physical 
examination revealed a possible small 
varicocele.  The assessment was 
"possible old left varicocele, 
presently stable."  There are no 
subsequent treatment records related to 
complaints of left testicular pain.  

3.  Then, readjudicate the veteran's 
claims for service connection for a 
left knee disability and a swollen left 
testicle and a left inguinal hernia, 
status post herniorrhaphy.  If any 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


